 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDOriental Realty Corp., d/b/a Manhattan BeachHotel and Local 144 Associated Hotel, Hospi-tal, Nursing Home and Allied Services Union,SEIU, AFL-CIO. Case AO-231ADVISORY OPINIONA petition was filed on February 27, 1981, byOriental Realty Corp., d/b/a Manhattan BeachHotel, herein called the Employer, pursuant toSections 102.98 and 102.99 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, seeking an advisory opinion as to wheth-er the Board, on the basis of its current jurisdic-tional standards, would assert jurisdiction over theEmployer. On March 9, 1981, the Employer filed amemorandum of fact and law in support of its peti-tion.In pertinent part, the petition and memorandumallege as follows:1. Pending before the New York Labor Rela-tions Board, herein called the State Board, is anunfair labor practice proceeding, Case NumberSU-53422, filed by Local 144 Associated Hotel,Hospital, Nursing Home and Allied ServicesUnion, SEIU, AFL-CIO, herein called the Union,alleging that the Employer refused to bargain withthe Union with respect to service employees locat-ed in the Employer's hotel building at 156 EastEnd Avenue, Brooklyn, New York.2. The Employer owns a hotel building at 156East End Avenue, Brooklyn, New York. Its grossannual rental roll for the hotel building during thefiscal year ending May 31, 1980, was in excess of$586,024, while its purchases of goods and servicesinvolved in interstate commerce were in excess of$50,000.255 NLRB No. 443. The Union has not admitted or denied theaforesaid commerce data, and the State Board hasmade no findings with respect thereto.4. Although served with a copy of the petitionfor advisory opinion, neither the Union nor theState Board has filed a response thereto as permit-ted by the Board's Rules and Regulations.5. There is no representation or unfair laborpractice proceeding involving the same labor dis-pute pending before the Board.On the basis of the foregoing, the Board con-cludes that:1. The Employer is the owner of the hotel build-ing at 156 East End Avenue, Brooklyn, New York.2. The Board's current standard for the assertionof jurisdiction over owners of hotel buildings, whocome within the Board's legal jurisdiction, is agross annual revenue in excess of $500,000.1 As in-dicated above, the Employer annually derives inexcess of $500,000 from its hotel building, andtherefore meets the aforesaid monetary standard.As the more than $50,000 annual purchase of goodsand services involved in interstate commerce is suf-ficient to establish the Board's legal jurisdiction,the assertion of jurisdiction over the Employer iswarranted.Accordingly, the parties are advised, under Sec-tion 102.103 of the Board's Rules and Regulations,Series 8, as amended, that, based on the allegationsherein, the Board would assert jurisdiction over theEmployer with respect to labor disputes cognizableunder Sections 8, 9, and 10 of the Act.Penn-Keystone Realty Corp.., 191 NLRB 800 (1971); Karl Gerber. MaxTaetle. Nathan Metz & Estate of Bernard Katz. Co-Partners d/b/a ParkviewGardens, 166 NLRB 697 (1967).